Citation Nr: 1110682	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine with congenital spina bifida occulta, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to February 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO continued the initial 40 percent rating assigned for DDD of the lumbar spine with congenital spina bifida occulta.  In February 2004, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In his May 2005 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  However, in a May 2006 letter, the Veteran withdrew his request for a Board hearing.  

Because the claim of appeal involves a request for a higher rating within one year of the November 2003 award of service connection for the low back disability, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2009, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include obtaining a new VA examination.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a December 2009 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In January 2010, the Veteran submitted a statement from his massage therapist directly to the Board.  In January 2011, the Veteran's representative submitted a waiver of initial RO consideration of the evidence. The Board accepts this additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter the Board notes, as in the prior remand, that in correspondence dated in October 2003, the Veteran raised a claim for an effective date earlier than April 24, 1998, for the grant of service connection for DDD of the lumbar spine and a claim for service connection for bilateral hip conditions, to include as secondary to service-connected DDD of the lumbar spine.  In an April 2006 statement, the Veteran appears to have raised a claim for a TDIU.  As these matters have not been adjudicated by the RO, they are not properly before the Board; hence, they are again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  From the April 19, 1998, effective date of the award of service connection through September 22, 2002, the Veteran's DDD of the lumbar spine with spina bifida occulta did not result in more than severe intervertebral disc syndrome (IVDS) with recurring attacks with intermittent relief; chronic neurological manifestations were not shown.

3.  For the period from September 23, 2002, through September 25, 2003, the medical evidence does not document that the Veteran had any qualifying incapacitating episodes due to IVDS during the previous twelve-month period; the Veteran's DDD of the lumbar spine was manifested by no more than severe limitation with subjective complaints of pain; there was no evidence of any separately compensable neurological manifestations.

3.  From September 26, 2003 through April 14, 2009, the Veteran's DDD of the lumbar spine with spina bifida occulta was primarily manifested by decreased range of motion with pain; however, no ankylosis of the lumbar or entire spine was shown, there was no incapacitating episodes of intervertebral disc syndrome (IVDS) necessitating bed rest prescribed by a physician more than 6 weeks per year, and there was no separately ratable neurological manifestations of the lumbar spine disability.

4.  Beginning the date of an April 15, 2009 VA examination, the Veteran's DDD of the lumbar spine with spina bifida occulta has been manifested by IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

5.  At no point since the April 19, 1998, effective date of the award of service connection has the Veteran's service-connected DDD lumbar spine with spina bifida occulta been shown to be so exceptional or unusual as to render inadequate the schedular criteria for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for lumbar spine DDD with spina bifida occulta, for the period from April 21, 1998 through April 14, 2009, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.       §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (as in effect from September 26, 2003).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 60 percent, but no higher, rating for lumbar spine DDD with spina bifida occulta, from April 15, 2009, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes  (as in effect from September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2003 post rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate an increased rating claim for a lumbar spine disability, and what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  A June 2007 SSOC set forth the criteria for evaluating the lumbar spine disability. After issuance of these letters, and opportunity for the Veteran to respond, the December 2009 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The December 2009 SSOC also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  However, the Board finds that neither the time (at the time of, and not prior to, the last adjudication of the claims) nor form (in an SSOC in lieu of a letter) is shown to prejudice the Veteran.   The Veteran has indicated since the SSOC that he has no additional evidence to submit, and after submitting a statement from his treating massage therapist in January 2010, waived initial consideration of this evidence by the RO, rendering any further adjudication unnecessary.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of June 2003, November 2003, April 2005, March 2007 and April 2009 VA orthopedic examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

VA outpatient treatment records from has early as April 1998 show complaints and treatment for the Veteran's low back disability.  In 1998, low back pain was noted.  

In private treatment records dated in 1998, Dr. B. noted back pain occasionally radiating to the thighs.  There were no bladder or bowel changes.  Tenderness over the lumbar spine was indicated, but sensation was intact and straight leg raising was negative.  An MRI of the lumbar spine was also negative.

May 1998 records from a private physician at United Spine Care note worsening low back pain with radiating pain to the right lower extremity.  The Veteran reported that he was unable to run, could not lift more than 20 pounds, or climb stairs.  Flexion was to 80 degrees, while twisting and side-to-side movements were normal.  Reflexes and strength of the lower extremities were normal.  Straight leg raising was to 90 degrees and equal bilaterally.  It was noted that the Veteran's gait was painful.  He was diagnosed with vague chronic low back pain.  

VA outpatient treatment records from February 2001 reflect that the Veteran reported back pain with shaking of the right leg.  The treating physician noted discomfort of the back to the slightest touch.  Parasthesias of the legs was noted in August 2001.  In August 2002, almost daily pain and numbness in the legs was noted.  In March 2006, the Veteran reported incontinence and did not allow the examiner to touch his spine, claiming that it would trigger incontinence. The examiner assessed that the Veteran's low back pain was more likely due to an altered perception of pain rather than a severe physical problem.   A June 2003 entry reflects a diagnosis of chronic low back pain with occasional jerky movements on the right side.  Subsequent VA outpatient records show complaints of and treatment for his low back disability and radiating pain.  

The Veteran was first afforded a VA orthopedic examination pertaining to his low back disability in June 2003.  At that time, the Veteran complained of low back pain worsening in intensity and frequency.  He described the pain as radiating into both of the right and left sides of the lumbar area, and at times reaching the left leg.  He indicated that pain was constant and exacerbated by daily activities.  The Veteran expressed The pain caused functional difficulties with climbing stairs, walking more than 2 to 3 blocks, lifting, and pulling.  On examination, the examiner found diffuse tenderness in the mid-lumbar area.  There was moderate-to-severe right paraspinal spasm.  Range of motion testing revealed flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, and right lateral flexion to 35 degrees.  Lateral rotation was to 80 degrees bilaterally.  There was no evidence of fatigability, lack of endurance, or motor incoordination.  Straight leg raising testing was positive bilaterally.  The examiner noted no bladder or bowel disturbances secondary to the back disability.  An x-ray revealed a slight reduction in the intervertebral disc space at L1-L2 with facet arthropathy and congenital spina bifida occulta.  

The Veteran underwent another VA orthopedic examination in November 2003.  At that time, the Veteran complained of constant pain in the low back with intermittent tightness of the right and left legs.  He also complained of numbness of the buttock when in bed or after prolonged sitting more than 20 minutes.  The Veteran also described difficulty raising his right leg with he tried to climb stairs or after walking more than 2 blocks.  He did not have stiffness of his spine, and did not use a cane, crutches, or a walker.  Functionally, he did have difficulty lifting, as every time he tried to move or turn, it triggered jerky movements of his body.  He also reported that he did cook and clean, but did not work.  There were no bladder or bowel problems reported.

On examination, there was moderate tightness of the right paraspinal muscles of the thoracolumbar spine.  There was tenderness on spastic muscles of his trunk.  Range of motion testing revealed flexion to 80 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 20 degrees, and right and left rotation each to 35 degrees.  Straight-leg elevation was to 80 degrees bilaterally without pain in either leg.  Monofilament test was intact on both feet.  The examiner described the Veteran's gait as unstable, with intermittent jerky movements on the right side of his trunk, though he pointed out that the jerky movements were not contributed by his spinal condition.  An x-ray revealed mild early desiccation of the nucleus pulposes at L4-5 and very mild broad disc bulging at L4-5 and L5-S1.  The examiner concluded by diagnosing the Veteran with DDD of the lumbar spine and congenital spinal bifida occulta.

During a VA orthopedic examination in April 2005, the Veteran reported severe back pain and pain in both legs, mostly on the right.  He did not wear assistive devices, thought he had great difficulty walking.  The Veteran also reported difficulty with lifting, pulling, pushing, kneeling, squatting, or stooping.  He indicated that he experienced flare-ups of pain on a daily basis, lasting for several hours at a time.  He did not report any totally incapacitating episodes over the past year, and his bowel and bladder function were both intact.  On physical examination, the examiner noted that the Veteran ambulated with short steps and kept his lumbar spine flexed. There was slight flattening of the lumbar lordosis, and the Veteran kept his trunk slightly flexed.  Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees, side bending to 20 degrees, and rotation to 30 degrees bilaterally.  The Veteran complained of back pain at the extremes of the motion.  After repetitive flexion and extension, testing for pain, weakness, and fatigability showed no change in range of motion or pain pattern that had been described prior to activity.

The examiner noted that, neurologically, straight leg raising could be carried out to 45 degrees bilaterally when the Veteran was in a supine position, at which time he complained of back pain.  The examiner noted a spotty hypalgesia of the right lower extremity.  Deep tendon reflexes of the lower extremities were present and symmetrical.  An April 2005 x-ray of the lumbar spine was negative.  The examiner concluded by diagnosing the Veteran was chronic lumbosacral sprain with significant functional overlay and nonorganic findings.

On VA examination in March 2007, the Veteran continued to complain of severe, constant low back pain radiating down both legs.  He also reported 8 or 9 flares of pain per year where he had difficulty getting out of bed.  Moreover, the Veteran noted some infrequent problems with bowel and bladder incontinence.  He indicated that he could not work due to his low back disability, but did perform some light household tasks.  The examiner observed that the Veteran walked with a cane and with a somewhat jerky gait.  The Veteran's spinal contour was normal, but the examiner noted that he did lean to one side, even occasionally when standing.  There was no spasm on range of motion.

On range of motion testing, flexion was to 60 degrees and decreased to 55 on the third repetition.  Extension was to 10 degrees and then to 17 degrees on the third repetition.  Left and right lateral flexion were each to 17 degrees, while left and right lateral rotation were each to 30 degrees.  Straight leg raising was negative at 80 degrees, bilaterally.  There was no clinical evidence of further reduced motion.  The examiner noted that he could not evaluate any additional limitation of motion on flare-up since none was occurring during examination.   The Veteran had normal sensation to sharp on the medial and lateral thigh and leg.  Strength of hip flexion in the sitting position was somewhat reduced but still reasonably strong.  An x-ray revealed minimal degenerative changes.  The diagnoses were intervertebral disc syndrome, minimal degenerative changes of the lumbar spine, and spina bifida occulta. 

On VA orthopedic examination in April 2009, the Veteran complained of symptoms of pain, fatigue, decreased motion, stiffness, weakness, and spasm.  He indicated that the pain radiated to the mid-back and up and down both legs, and was constant.  He also endorsed severe flare-ups every 1 to 2 months, lasting a duration of 3 to 7 days at a time.  During the flare-ups, he cannot ambulate due to pain and was bed-bound.  

The examiner opined that the there were incapacitating episodes of spine disease approximately 3 to 4 times per month-which totaled greater than 6 weeks per year.  He noted that the Veteran walked with a cane was able to walk a quarter of a mile.  He could not assess whether the Veteran's current muscle spasm or guarding is severe enough to cause an abnormal gait or abnormal contour such as scoliosis, as the Veteran decline a palpation examination.  No ankylosis was noted on examination.  An inspection of the spine revealed normal posture, head position, and symmetry.  The Veteran's gait was described as wobbly and he required use of a cane.

Range of motion testing of the lumbar spine revealed flexion to 60 degrees, extension to 30 degrees, left and right lateral flexion each to 30 degrees, and left and right lateral rotation each to 30 degrees.  Though there was objective evidence of pain following repetitive motion, there was no additional limitation with repetitive motion.  An x-ray showed only mild degenerative changes of the lumbar spine, and MRI showed some degenerative disc changes and minimal bulging with no significant disc herniation and no significant canal stenosis.  The examiner concluded by diagnosing the Veteran with intervertebral disc syndrome, with moderate to severe effects on usual daily activities. 

On VA neurological examination in April 2009, the examiner noted that there was good tone in the lower extremities and no atrophy.  Deep tendon reflexes were preserved, and there was normal strength, tone, bulk, and reflexes.  Straight leg raising testing was normal bilaterally.  There was no sensory loss.  While the Veteran stated that he had muscle spasm in both lower extremities frequently, the examiner did not see any during examination.  The examiner also found no physical evidence to substantiate the Veteran's complaints of bilateral front leg pain.  He found no evidence of peripheral neuropathy or radiculopathy in the lower extremities.

While the Veteran complained of bowel and bladder incontinence, the examiner opined that this condition was not related to his minimal degenerative changes of the spine.  The Veteran had intact rectal tone, and the examiner found that the bladder dysfunction is more likely to be related to an irritable bladder or prostate hypertrophy.  As for the impact of the lumbar spine disability on the Veteran's ability to work, the examiner noted that the Veteran's chronic back pain had limited his ability to work, as he can only be up and about for a few hours a day without being rendered unable to function the following day.

The Veteran also submitted a statement from a licensed massage therapist, received in January 2010.  She indicated that she had worked on the Veteran for years, providing him with message for his lumbar region.  She indicated that she can barely touch him without causing spasms and reported that he is in a lot of pain.  She noted that his pain seemed to have gotten worse and had taken over his life.  

III.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, the Board granted service connection for a low back disability in an August 2003 decision.  By rating action of September 2003, the RO characterized the disability as DDD of the lumbar spine with congenital spina bifida occulta and assigned a 40 percent rating under former Diagnostic Code (DC) 5293 for intervertebral disc syndrome (IVDS), effective April 21, 1998.  The January 2004 rating decision continued the initial 40 percent rating for DDD with congenital spina bifida occulta under former DC 5293.

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including IVDS and degenerative arthritis.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.
 
A.  Prior to September 26, 2003

Under the provisions of former Diagnostic Code 5293, as in effect prior to September 23, 2002, a 40 percent rating was warranted for severe IVDS with recurring attacks, with intermittent relief warranted; a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the provisions of DC 5293, as in effect from September 23, 2002 through September 25, 2003, IVDS (preoperatively or postoperatively) was evaluated by one of two methods: either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

For purposes of evaluation under former DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected low back disability is not warranted at any point pertinent to the claim on appeal prior to September 26, 2003.  

With respect to former DC 5293 for rating IVDS, the Board finds that neither version of that diagnostic code in effect prior to September 26, 2003, provides a basis for a rating in excess of 40 percent.  

As noted above, under the version in effect prior to September 23, 2002, the maximum 60 percent rating under former DC 5293 was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Although the Veteran had radicular complaints, such as pain and numbness in his lower extremities, the medical evidence does not reflect symptoms characteristic of pronounced IVDS.  

The Board likewise finds no basis to assign a rating in excess of 40 percent under the criteria of DC 5293 in effect from September 23, 2002, through September 25, 2003.  The medical evidence, including the September 2003VA examination report, simply does not reflect that the Veteran experienced incapacitating episodes, and bed rest and treatment by a physician are not shown.   Moreover, despite the Veteran's  complaints, none of the medical evidence pertinent to this time period indicates a diagnosis of sciatic neuropathy, absent ankle jerk, or other neurological findings.  Thus, for the time period in question, there is no medical evidence of chronic neurological manifestations as defined in DC 5293, Note 1 (2003).

The Board notes that the 40 percent rating assigned adequately compensates the Veteran for any functional loss due to pain and other factors noted in sections 4.40 and 4.45, and DeLuca, during the period in question.  As indicated, the Veteran's complaints of pain were documented.  However, the medical evidence does not document, and the Veteran does not specifically allege, any functional loss due to pain greater than that shown objectively during flare-ups or with repeated use.  There also is no evidence of weakness, excess fatigability, or incoordination associated with the low back .  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 40 percent during the period in question.

The Board has also considered whether a rating in excess of 40 percent is warranted under any other potentially applicable diagnostic code in effect prior to September 26, 2003, but has found none.  While the Veteran's lumbar DDD with spina bifida occulta could, potentially, be evaluated under former DC 5292 for limitation of motion, or former DC 5295 for lumbosacral strain, the maximum rating assignable under both diagnostic codes is 40 percent; hence, neither diagnostic code provides a basis for a higher rating.  Also, while, under the former criteria in effect prior to September 26, 2003, a rating greater than 40 percent is assignable for residuals of fracture of the vertebrae, for ankylosis of the spine, or for ankylosis of the lumbar spine may warrant a rating in excess of 40 percent, here, the service-connected low back disability has not been shown to involve any of the above; hence, DCs 5285, 5286, and 5289 are not applicable.  The disability also was not shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

B.  Since September 26, 2003

Effective September 26, 2003, IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations), or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula, a 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   See 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that, for the period from September 26, 2003, through April 14, 2009, a rating in excess of 40 percent for the Veteran's service-connected lumbar spine DDD with spina bifida occulta is not warranted.

Pertinent to this period, and prior to April 15, 2009, while the Veteran had been diagnosed with IVDS, as reflected in the March 2007 VA examination report, the evidence of record from this time period did not reflect that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which is required for assignment of a 60 percent rating on this basis.  While the Veteran reported severe flare-ups during the March 2007 examination, he indicated that these occurred only 8 or 9 times per year.  On previous VA examination in April 2005, the Veteran denied any totally incapacitating episodes over the previous year.  

The Board notes, however, that the April 15, 2009, VA examination report reflects an increase in symptomatology that has continued to date, and these symptoms appear to approximate the level of disability contemplated in the next higher rating under the revised criteria for rating IVDS on the basis of incapacitating episodes. 

The April 15, 2009, VA examination report reflects a diagnosis of IVDS with incapacitating episodes.  During the examination, the Veteran reported severe flare-ups every 1 to 2 months, lasting a duration of 3 to 7 days at a time, when he could not ambulate and was bed-bound.  Considering these assertions, and review of the record, the examiner opined that there were incapacitating episodes of spine disease totaling greater than 6 weeks per year.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent rating for IVDS are met as of the date of the April 15, 2009 VA examination.  The Board notes that this is the maximum rating available under the Formula for Rating IVDS Based on Incapacitating Episodes.

However, no higher rating is assignable under any revised criteria either prior to, or since April 15, 2009.  As noted above, under the General Rating Formula, the next, higher, 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Here, there is no evidence of any ankylosis of the thoracolumbar spine, and the Veteran has not complained of an inability to move his spine. There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

Further, as the record presents no basis for the assignment of separate ratings for orthopedic and neurological manifestations of service-connection lumbar spine disability, Note (1) of the General Rating Formula also provides no basis for higher rating either prior to, or since April 15, 2009.  Although the Veteran has continued to complain of lower extremity pain and numbness, several VA examiners have specifically found no objective evidence of sciatic neuropathy, and this disability has never been diagnosed.  There also is no evidence of any other separately ratable neurological manifestation of lumbar spine disability.  The record reflects that the Veteran suffers from bladder and bowel incontinence,; however,  the April 2009 VA examiner specifically found that this was less likely than not related to the Veteran's low back disability.

C.  All Periods

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's DDD of the lumbar spine with spina bifida occulta disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the May 2005 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration during all periods under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record supports assignment of a 60 percent, but no higher, rating for DDD of the lumbar spine with congenital spina bifida occulta from April 15, 2009.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 60 percent rating are met from April 15, 2009 but finds that the preponderance of the evidence is against assignment of a higher rating before and after that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinsk, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 40 percent for a service- connected DDD of the lumbar spine with spina bifida occulta, from April 21, 1998 through April 15, 2009, is denied.

A 60 percent rating for DDD of the lumbar spine with spina bifida occulta, from April 15, 2009, is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


